Citation Nr: 0627067	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-24 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975, and again from June 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied the benefits sought on appeal.  The 
Board first considered this appeal in January 2005, and 
addressed only the issue of whether new and material evidence 
had been received to reopen the claims of entitlement to 
service connection for cervical and thoracic spine disorders.  
The Board declined to reopen the claims and the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2006, the Court 
granted a joint motion to vacate the Board's decision and 
remanded the appeal for consideration of the evidence of 
record pursuant to the joint motion.  Specifically, the Board 
was advised to determine if a July 2001 rating decision was 
appealed by the veteran.  As such, this matter is properly 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran's claims of entitlement 
to service connection for cervical and thoracic spine 
disorders were denied on the merits in a July 2001 rating 
decision along with his request for revision of an effective 
date assigned for his total rating based on unemployability.  
Shortly thereafter, the veteran submitted a notice of 
disagreement with respect to the effective date issue and an 
appeal ensued.  On March 26, 2002, the veteran submitted 
another notice of disagreement, specifically stating that he 
was appealing the July 2001 denial of service connection for 
cervical and thoracic spine injuries.  The RO rendered a 
second rating decision on the merits in June 2002, continuing 
the denial of the claims, but did not issue a statement of 
the case as is required by 38 C.F.R. § 20.200 in order for an 
appeal to be perfected.

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board finds that there is no question that the veteran's 
March 26, 2002, correspondence constituted a notice of 
disagreement with respect the July 2001 denial of service 
connection for cervical and thoracic spine injuries in that 
he specifically stated the issues he wanted appealed and the 
correspondence was received within one year of the rating 
action.  See 38 C.F.R. § 20.201.  Unfortunately, the appeal 
that was perfected and previously addressed by the Board was 
limited to the issue of whether new and material evidence had 
been submitted to reopen the previously denied claims.  
Because the denial of benefits in July 2001 is not final, 
however, that appeal is now moot and the claims of 
entitlement to service connection for cervical and thoracic 
spine disorders must be remanded in order for the issues to 
be procedurally prepared for appeal by the issuance of a 
statement of the case if the benefits sought cannot be 
granted.

The Board points out that since the veteran first filed his 
claims of entitlement to service connection cervical and 
thoracic spine disorders there has been a number of Court 
cases giving guidance with respect to proper notice of a 
claimant's rights and responsibilities under the Veterans 
Claims Assistance Act of 2000 (VCAA).  As such, upon remand 
additional notice should be provided to this veteran to 
ensure compliance with all duties to notify and assist.

Accordingly, the case is remanded for the following action:

1.  Provide VCAA notice with respect to 
the claims of entitlement to service 
connection for cervical and thoracic 
spine disorders.  Perform all necessary 
development of the claims.

2.  When the development requested has 
been completed, the claims should be 
reviewed on the basis of any additional 
evidence submitted and/or identified by 
the veteran and the claims should be 
decided on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
statement of the case and advised that 
the claims will not be forwarded to the 
Board unless an appeal is perfected 
pursuant to 38 C.F.R. § 20.202.  The 
veteran should be advised of all time 
limits for perfecting an appeal.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



